Exhibit 10.4

PROGRESSIVE GAMING INTERNATIONAL CORPORATION

DIRECTOR STOCK OPTION PLAN

STOCK OPTION AGREEMENT

DIRECTOR:

THIS STOCK OPTION AGREEMENT (“Agreement”) is made as of the Date of Issuance set
forth below above, between Progressive Gaming International Corporation, a
Nevada corporation (the “Company”), and the non-employee member of the Board of
Directors of the Company named above (the “Optionee”) covering the issuance to
the Optionee of a non-qualified stock option (the “Option”) under the
Progressive Gaming International Corporation Director Stock Option Plan (as from
time to time amended, the “Plan”).

1. Grant of Option. In consideration of the mutual covenants herein contained,
as an inducement to the Optionee to remain in the service of the Company as a
member of its Board of Directors and as an incentive for increased effort during
such service, the Company hereby grants to the Optionee the Option to purchase
from the presently authorized and unissued Common Stock of the Company the
Shares identified below, all pursuant to and in accordance with the terms of the
Plan and this Agreement.

DESCRIPTION OF OPTION

Date this Option is issued (“Date of Issuance”):

Date Option expires (“Expiration Date”): Ten years after Date of Issuance.

Number of shares of Company Common Stock (each a “Share,” collectively the
“Shares”) covered by this Option:

Purchase price per share (“Purchase Price”): $

Exercise Eligibility dates and Shares eligible for purchase (cumulatively to be
rounded to the nearest 100 Shares) on each such eligibility date:

Options will vest at the rate of one-forty-eighth (1/48) of the Shares optioned
each month, commencing one month after Date of Issuance.

This Option is a non-qualified option under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).



--------------------------------------------------------------------------------

The Optionee may exercise the Option for less than the total number of Shares
for which the Option is exercisable, provided that a partial exercise may not be
for less than 100 Shares unless the total number of Shares as to which the
Option is exercisable at any such time is less than 100. The Company will issue
no fractional Shares.

Nothing contained herein shall be construed to limit or restrict any right of
the Company or its stockholders to terminate the Optionee pursuant to law at any
time or to increase or decrease any fees or other consideration paid to Optionee
from the rate in existence at the time the Option is granted.

2. Term of Option. The right to exercise the Option granted hereunder, to the
extent unexercised, shall remain in effect until the Expiration Date specified
at the top of page 1 hereof unless this Option is sooner terminated in
accordance with Section 4 hereof.

3. Termination of Option. If the Optionee ceases to be a member of the Board for
any reason other than his death or permanent disability, all options granted to
him shall terminate 90 days from the date such directorship terminates, as
specified in Section 12 of the Plan.

4. Adjustments. Adjustments in the number of Shares subject to the Option will
be made in accordance with Section 16 of the Plan.

5. Cessation of Corporate Existence. Upon the dissolution or liquidation of the
Company, the reorganization, merger or consolidation of the Company with one or
more corporations as a result of which the Company is not the surviving
corporation, or the sale of all or substantially all of the assets of the
Company to another corporation or entity, the Committee may take such action, if
any, as it in its discretion may deem appropriate to accelerate the time within
which and the extent to which the Option may be exercised, to terminate the
Option at or prior to the date of any such event or to provide for the
assumption of the Option by surviving, consolidated, successor or transferee
corporations. Any action so taken by the Committee hereunder shall be final,
binding and conclusive.

6. Non-Transferability. The Option is not assignable or transferable by the
Optionee, either voluntarily or by operation of law, other than by will or the
laws of descent and distribution, and is exercisable during the Optionee’s
lifetime only by the Optionee.

7. No Stockholder Rights. The Optionee shall have no rights or privileges as a
stockholder with respect to any Shares subject hereto until the Optionee or such
person has become the holder of record of such Shares, and no adjustment (except
such adjustments as may be effected pursuant to the provisions of Section 5
hereof) shall be made for dividends or distributions of rights in respect of
such Shares if the record date is prior to the date on which the Optionee
becomes the holder of record.

8. Investment Representation. The Optionee hereby represents that the Option and
any Shares purchased hereunder are being acquired for the Optionee’s own account
and not with a view to or for sale in connection with any distribution thereof
except as may be permitted by the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

9. Conditions to Issuance of Shares. THE COMPANY’S OBLIGATION TO ISSUE SHARES OF
ITS COMMON STOCK UPON EXERCISE OF THE OPTION IS EXPRESSLY CONDITIONED UPON THE
COMPLETION BY THE COMPANY OF ANY REGISTRATION OR OTHER QUALIFICATION OF SUCH
SHARES UNDER ANY STATE OR FEDERAL LAW OR RULINGS OR REGULATIONS OF ANY
GOVERNMENT REGULATORY BODY OR THE MAKING OF SUCH INVESTMENT REPRESENTATIONS OR
OTHER REPRESENTATIONS AND AGREEMENTS BY THE OPTIONEE IN ORDER TO COMPLY WITH THE
REQUIREMENTS OF ANY EXEMPTION FROM ANY SUCH REGISTRATION OR OTHER QUALIFICATION
OF SUCH SHARES WHICH THE COMPANY SHALL, IN ITS SOLE DISCRETION, DEEM NECESSARY
OR ADVISABLE. SUCH REQUIRED REPRESENTATIONS AND AGREEMENTS MAY INCLUDE
REPRESENTATIONS AND AGREEMENTS THAT THE OPTIONEE (A) IS NOT PURCHASING SUCH
SHARES FOR DISTRIBUTION AND (B) AGREES TO HAVE PLACED UPON THE FACE AND REVERSE
OF ANY CERTIFICATES FOR SUCH SHARES A LEGEND SETTING FORTH ANY REPRESENTATIONS
AND AGREEMENTS WHICH HAVE BEEN GIVEN TO THE COMPANY OR A REFERENCE THERETO AND
STATING THAT, PRIOR TO MAKING ANY SALE OR OTHER DISPOSITION OF ANY SUCH SHARES,
THE OPTIONEE WILL GIVE THE COMPANY NOTICE OF INTENTION TO SELL OR DISPOSE OF THE
SHARES NOT LESS THAN FIVE DAYS PRIOR TO SUCH SALE OR DISPOSITION.

10. Method of Acceptance. This Agreement is addressed to the Optionee in
duplicate and shall not be effective until the Optionee executes the acceptance
below and returns one copy to the Company, thereby acknowledging that he has
read and agreed to all the terms and conditions of this Agreement and the Plan.
The Optionee hereby acknowledges and agrees that the acceptance of the Option
constitutes satisfaction in full of any and all pre-existing understandings or
commitments between the Company and Optionee relating to Optionee’s right to
acquire equity securities of the Company.

EXECUTED as of the Date of Issuance specified at page 1 hereof.

 

PROGRESSIVE GAMING INTERNATIONAL CORPORATION By:      Title:     

 

ACCEPTED:    

 

3